Citation Nr: 0831725	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cerebellar 
degeneration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1946, and had service in the U.S. Army Reserves 
until May 1985, including active duty for training service 
during periods of 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to service connection for 
cerebellar degeneration.  The RO in Oakland, California, 
issued the veteran statements of the case (SOCs) in May and 
July 2004, and a supplemental statement of the case (SSOC) in 
April 2007.  The RO in Oakland, California, has jurisdiction 
of the veteran's claim.

The veteran's appeal was advanced on the Board's docket upon 
a grant of his motion in September 2008.  See U.S.C. § 7107; 
38 C.F.R. § 20.900(c) (2007).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2007).


FINDING OF FACT

There is no competent medical evidence that the veteran's 
current cerebellar degeneration is related to service.


CONCLUSION OF LAW

Cerebellar degeneration was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2003 and post adjudication notice by 
letter dated in January 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for cerebellar degeneration is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination and opinion as to the existence and etiology of 
the claimed disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claim file; and the veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Reconsideration of Service Connection for Cerebellar 
Degeneration

The RO originally denied entitlement to service connection 
for cerebral degeneration in a January 2002 rating decision 
on the basis that the condition neither occurred in, nor was 
it caused by, service.  The veteran did not appeal this 
decision within one year.  

The RO found that the veteran effectively filed a claim to 
reopen the claim for service connection for cerebellar 
degeneration through the submission of additional evidence 
following the January 2002 rating decision.

Evidence submitted since the January 2002 rating decision 
includes personnel records documenting the veteran's reserve 
service, including his active duty for training service 
dates, which had not previously been considered by the RO at 
the time of its January 2002 rating decision.  Accordingly, 
reconsideration of the claim for service consideration for 
cerebellar degeneration is warranted.  38 C.F.R. § 3.156(c) 
(2007).

III.  Service Connection for Cerebellar Degeneration

The veteran seeks service connection for cerebellar 
degeneration, which he claims he is presently suffering from 
as a result of head and spine injuries he sustained during an 
automobile accident in January 1963, while he was on active 
duty for training.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran has cerebellar 
degeneration.  A private medical report dated in October 1999 
notes that following magnetic resonance imaging (MRI), the 
treating physician thought the veteran had pons cerebellar 
degeneration.  A private medical record dated in April 2000 
notes that the veteran has been diagnosed with cerebellar 
degeneration, and a private medical record dated in December 
2004 notes an assessment of cerebellar degeneration with 
peripheral neuropathy.  A VA examination report dated in July 
2006 indicates that the veteran was given a diagnosis of 
cerebellar pontine degeneration.

The SMRs do not show that the veteran was diagnosed with, or 
treated for, cerebellar degeneration during active or reserve 
service.  However, the veteran contends that in January 1963, 
while on his way to active duty for training he was involved 
in an automobile accident that resulted in serious head and 
spinal injuries.  A January 1963 absence request form 
indicates that the veteran was granted sick leave from his 
employer, the State of California, from January 7, 1963 to 
January 30, 1963, following an automobile accident in which 
the veteran suffered a laceration "V" of the scalp and a 
compression fracture of the first lumbar vertebrae.  This 
document indicates that the veteran was hospitalized 
following the accident from January 7, 1963 to January 12, 
1963.  The veteran's personnel records, however, indicate 
that he was ordered to active duty for training from January 
13, 1963 to January 26, 1963.  Notwithstanding this 
confusion, the Board finds the veteran's statements 
concerning his injuries during active duty training to be 
credible, and that the veteran did indeed suffer injuries 
during an automobile accident during active duty service.  
The Board also notes that the veteran has been granted 
service connection for a chronic lumbar strain, cervical 
stenosis, and other disabilities based on the above noted in-
service injury.  

The determinative issue is therefore whether the veteran's 
current cerebellar degeneration is related to service.  

A March 2000 private medical evaluation report notes that the 
treating physician's impression of the veteran was that he 
had slowly progressing cerebellar syndrome, and that of the 
possible etiologies, he is most likely to have an idiopathic 
late-onset degenerative disease.

A private medical opinion dated in November 2006 notes that 
the veteran has become increasingly disabled and is 
wheelchair bound because of his cerebellar degeneration and 
his spinal stenosis.  It is also noted that it is likely 
that, if either one of these conditions did not exist, the 
veteran would not be in his current state of disability.  The 
physician then noted that he had previously opined that the 
veteran's cervical stenosis and myelopathy is secondary to a 
service connected automobile accident that occurred in 1963.  

A VA examination was conducted in July 2006.  The examiner 
indicated that she reviewed the veteran's claim file.  She 
noted that the veteran suffered a motor vehicle accident in 
January 1963, in which he apparently suffered a vertebral 
fracture of L5/S1.  After giving the veteran a diagnosis of 
cerebellar pontine degeneration, the examiner opined that the 
veteran's cerebellar pontine degeneration was not caused by, 
or the result of, the veteran's motor vehicle accident.  The 
examiner's rationale for this opinion was that following an 
extensive review of various specialists, none of them have 
stated that the veteran's condition is related to any type of 
remote trauma.  It was also noted by the examiner that the 
neurologist believed the condition to be idiopathic.  

The negative evidence in this case outweighs the positive.  
The veteran has argued that his current diagnoses are related 
to service, but this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's lay assertions have been 
considered, but they do not outweigh the medical evidence of 
record, notably the July 2006 VA examination report, which 
shows that the veteran's current disability is not related to 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The November 2006 private medical opinion of record does not 
indicate that the veteran's current cerebellar degeneration 
is secondary to a service connected disability, but simply 
that the veteran is wheelchair bound due two disabilities, 
one of which is service connected.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
cerebellar degeneration is not warranted.  Gilbert, 1 Vet 
App. at 57; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for cerebellar degeneration 
is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


